IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-11336
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

EDGAR JONES,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 5:01-CR-30-2
                         --------------------
                             June 4, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel for Edgar Jones has moved for leave to withdraw and

has filed a brief in accordance with Anders v. California.1      Our

independent review of the record, counsel’s brief, and Jones’ pro

se response shows that there are no nonfrivolous issues for

appeal.    To the extent that Jones argues in his response that his

counsel was ineffective for failing to (1) communicate the terms

of the plea agreement, (2) provide Jones with discovery

documents, (3) consult with Jones prior to his guilty-plea

hearing, and (4) discuss with Jones issues related to his appeal,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         386 U.S. 738 (1967).
                          No. 01-11336
                               -2-

the record has not been adequately developed for us to consider

Jones’ arguments on direct appeal.   See United States v. Rivas,

157 F.3d 364, 369 (5th Cir. 1998).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.